 



Exhibit 10.2
RESTRICTED STOCK AWARD AGREEMENT
          THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made effective
as of                                         , 200___, by and between TOTAL
SYSTEM SERVICES, INC., a Georgia corporation (the “Corporation”), and
                                                             (“Executive”).
          WHEREAS, Executive has been awarded                      fully paid
and non-assessable shares of the Common Stock of the Corporation, par value
$0.10 per share (“Shares of Restricted Stock”), pursuant to the terms and
conditions of the Corporation’s 2008 Omnibus Plan (“Plan”) and this Agreement;
and
          WHEREAS, the Shares of Restricted Stock will be held in an account at
Mellon Investor Services, LLC (“Mellon”) for Executive until the shares become
transferable and non-forfeitable in accordance with the terms and conditions of
the Plan and this Agreement.
          NOW, THEREFORE, in accordance with the provisions of the Plan and this
Agreement, Executive hereby agrees to the following terms and conditions:

1.   Transfer of Shares; Custody of Shares of Restricted Stock       The
Corporation hereby transfers the Shares of Restricted Stock to Executive subject
to the terms and conditions set forth in the Plan and in this Agreement.
Effective upon the date of such transfer, Executive will be the holder of record
of the Shares of Restricted Stock and will have all rights of a shareholder with
respect to such shares (including the right to vote such shares at any meeting
at which the holders of the Corporation’s Common Stock may vote, the right to
receive all dividends declared and paid upon such shares and the right to
exercise any rights or warrants issued in respect of any such shares), subject
only to the terms and conditions set forth in the Plan and in this Agreement.
The Shares of Restricted Stock will be held in an account for Executive at
Mellon, who will hold the shares in accordance with the terms and conditions set
forth in the Plan and in this Agreement.   2.   Restriction Against Transfer    
  Neither the Shares of Restricted Stock nor any interest in the Shares of
Restricted Stock may be sold, assigned, transferred, pledged or hypothecated or
otherwise be disposed of or encumbered except at the time(s) and under the
circumstances specifically permitted or required by this Agreement including,
but not limited to, any pledge of the Shares of Restricted Stock. In the event
of any attempt to effect any action in contravention of the next preceding
sentence, then, any provision of this Agreement to the contrary notwithstanding,
such Shares of Restricted Stock shall thereupon be forfeited to the Corporation.

1



--------------------------------------------------------------------------------



 



3.   Forfeiture Condition       Any Shares of Restricted Stock which do not vest
pursuant to the provisions of Section 4 below will be forfeited to the
Corporation unless the Corporation’s Compensation Committee in its sole
discretion determines otherwise, as more fully provided in Section 4 below.   4.
  Vesting of Shares of Restricted Stock

  (a)   Vesting Conditions. If Executive remains in the continuous employ of the
Corporation or a Subsidiary of the Corporation through the date(s) indicated in
Column I below, the Shares of Restricted Stock will become non-forfeitable
(i.e., “vest”) to the extent indicated in Column II below:

                               (I)       (II)        If employment       the %
of the Restricted      continues through   then     Shares which vests is  
                    , 200___
        100 %
 
           
 
  [or]        
 
           
                    , 200___
              %
 
           
 
  [or]        
 
           
                    , 200___
              %
 
           
 
  [or]        
 
           
                    , 200___
              %
 
           
 
  [or]        
 
           
                    , 200___
              %
 
           
 
  [or]        
 
           
                    , 200___
              %

    Such vesting will occur (to the extent indicated in Column (II) above) at
the close of business on the applicable date(s) indicated in Column (I) above.
Any Shares of Restricted Stock which are not vested on the date of Executive’s
termination of employment will be forfeited to the Corporation, unless the
Compensation Committee in its sole and exclusive discretion determines
otherwise.       (b) Effect of Voluntary Termination or Termination for Cause or
Suicide. If Executive’s employment with the Corporation and its Subsidiaries is
terminated: (i) by Executive voluntarily or (ii) by the Corporation or a
Subsidiary for Cause or (iii) by Executive’s death due to suicide before all
Shares of Restricted Stock vest pursuant to the provisions of

2



--------------------------------------------------------------------------------



 



    paragraph 4(a) above, then any Shares of Restricted Stock which are not
vested at the time of such termination will be forfeited to the Corporation on
the date of such termination, unless the Compensation Committee in its sole and
exclusive discretion determines otherwise.       (c) Effect of Death (Other Than
by Suicide) or Disability. If Executive’s employment with the Corporation and
its Subsidiaries terminates by reason of Executive’s death (other than by
suicide) or Disability, then any Shares of Restricted Stock which are not vested
at the time of such termination will become vested automatically.      
(d) Effect of Retirement or Leave of Absence. If Executive’s employment with the
Corporation and its Subsidiaries is terminated by reason of Executive’s
Retirement, Executive will receive the Shares of Restricted Stock that are
vested on the date of Executive’s Retirement. Any Shares of Restricted Stock
which are not vested on the date of Executive’s Retirement will be forfeited to
the Corporation, unless the Compensation Committee in its sole and exclusive
discretion determines otherwise. A leave of absence which is approved in writing
by the Compensation Committee with specific reference to this Agreement will not
be considered a termination of Executive’s employment with the Corporation and
its subsidiaries for purposes of this Section 4 or any other provision of this
Agreement.       (e) No Forfeiture of Vested Shares. Any Restricted Share which
vests pursuant to the preceding provisions of this Section 4 will not thereafter
be forfeited. As soon as practicable after any Shares of Restricted Stock vest
pursuant to the preceding provisions of this Section 4, Mellon will transfer or
deliver such shares to Executive free of any restrictions imposed pursuant to
the terms and conditions set forth in this Agreement, but not necessarily free
of restrictions imposed by applicable securities laws.   5.   Effect of
Forfeiture       Any Shares of Restricted Stock which are forfeited to the
Corporation pursuant to any provision of this Agreement will be surrendered and
such shares will thereupon be canceled. All of Executive’s rights and interests
in and to such shares (including the purchase price, if any, paid for such
shares) will terminate upon such forfeiture without any payment of consideration
by the Corporation, unless otherwise determined by the Committee.   6.   General
Provisions       (a) Administration, Interpretation and Construction. The terms
and conditions set forth in this Agreement will be administered, interpreted and
construed by the Compensation Committee, whose decisions will be final,
conclusive and binding on the Corporation, on Executive and on anyone claiming
under or through the Corporation or Executive. Without limiting the generality
of the foregoing, any determination as to whether an event has occurred or
failed to occur which causes the Shares of Restricted Stock to be forfeited
pursuant to the terms and conditions set forth in this Agreement, will be made
in the good faith but absolute discretion of the Compensation Committee. By
accepting the transfer of Shares of Restricted Stock, Executive irrevocably
consents and agrees to the terms and

3



--------------------------------------------------------------------------------



 



    conditions set forth in this Agreement and to all actions, decisions and
determinations to be taken or made by the Compensation Committee in good faith
pursuant to the terms and conditions set forth in this Agreement.      
(b) Withholding. The Corporation will have the right to withhold from any
payments to be made to Executive (whether under this Agreement or otherwise) any
taxes the Corporation determines it is required to withhold with respect to
Executive under the laws and regulations of any governmental authority, whether
Federal, state or local and whether domestic or foreign, in connection with this
Agreement, including, without limitation, taxes in connection with the transfer
of Shares of Restricted Stock or the lapse of restrictions on Shares of
Restricted Stock. Failure to submit any such withholding taxes shall be deemed
to cause otherwise lapsed restrictions on Shares of Restricted Stock not to
lapse.       (c) Rights Not Assignable or Transferable. No rights under this
Agreement will be assignable or transferable other than by will or the laws of
descent and distribution, either voluntarily, or, to the full extent permitted
by law, involuntarily, by way of encumbrance, pledge, attachment, levy or charge
of any nature except as otherwise provided in this Agreement. Executive’s rights
under this Agreement will be exercisable during Executive’s lifetime only by
Executive or by Executive’s guardian or legal representative.       (d) Terms
and Conditions Binding. The terms and conditions set forth in the Plan and in
this Agreement will be binding upon and inure to the benefit of the Corporation,
its successors and assigns, including any assignee of the Corporation and any
successor to the Corporation by merger, consolidation or otherwise, and
Executive, Executive’s heirs, devisees and legal representatives. In addition,
the terms and conditions set forth in the Plan and in this Agreement will be
binding upon and inure to the benefit of Mellon and its successors and assigns.
      (e) No Employment Rights. No provision of this Agreement or the Plan will
be deemed to confer upon Executive any right to continue in the employ of the
Corporation or a Subsidiary or will in any way affect the right of the
Corporation or a Subsidiary to dismiss or otherwise terminate Executive’s
employment at any time for any reason with or without cause, or will be
construed to impose upon the Corporation or a Subsidiary any liability for any
forfeiture of Shares of Restricted Stock which may result under this Agreement
if Executive’s employment is so terminated.       (f) No Liability for Good
Faith Business Acts or Omissions. Executive recognizes and agrees that the
Compensation Committee, the Board, or the officers, agents or employees of the
Corporation and its Subsidiaries, in their oversight or conduct of the business
and affairs of the Corporation and its Subsidiaries, may in good faith cause the
Corporation or a Subsidiary to act, or to omit to act, in a manner that may,
directly or indirectly, prevent the Shares of Restricted Stock from vesting. No
provision of this Agreement will be interpreted or construed to impose any
liability upon the Corporation, a Subsidiary, the Compensation Committee, Board
or any officer, agent or employee of the Corporation or a Subsidiary, for any
forfeiture of Shares of Restricted Stock that may result, directly or
indirectly, from any such action or omission.

4



--------------------------------------------------------------------------------



 



    (g) Recapitalization. In the event that Executive receives, with respect to
Shares of Restricted Stock, any securities or other property (other than cash
dividends) as a result of any stock dividend or split, spin-off,
recapitalization, merger, consolidation, combination or exchange of shares or a
similar corporate change, any such securities or other property received by
Executive will likewise be held by Mellon and be subject to the terms and
conditions set forth in this Agreement and will be included in the term “Shares
of Restricted Stock.”       (h) Appointment of Agent. By accepting the transfer
of Shares of Restricted Stock, Executive irrevocably nominates, constitutes, and
appoints Mellon as Executive’s agent for purposes of surrendering or
transferring the Shares of Restricted Stock to the Corporation upon any
forfeiture required or authorized by this Agreement. This power is intended as a
power coupled with an interest and will survive Executive’s death. In addition,
it is intended as a durable power and will survive Executive’s disability.      
(i) Legal Representative. In the event of Executive’s death or a judicial
determination of Executive’s incompetence, reference in this Agreement to
Executive shall be deemed, where appropriate, to Executive’s heirs or devises.  
    (j) Titles. The titles to sections or paragraphs of this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the title of any section or paragraph.       (k) Plan
Governs. The Shares of Restricted Stock are being transferred to Executive
pursuant to and subject to the Plan, a copy of which is available upon request
to the Corporate Secretary of the Corporation. The provisions of the Plan are
incorporated herein by this reference, and all capitalized terms in this
Agreement shall have the same meanings given to such terms in the Plan. The
terms and conditions set forth in this Agreement will be administered,
interpreted and construed in accordance with the Plan, and any such term or
condition which cannot be so administered, interpreted or construed will to that
extent be disregarded.       (l) Complete Agreement. This instrument contains
the entire agreement of the parties relating to the subject matter of this
Agreement and supersedes and replaces all prior agreements and understandings
with respect to such subject matter. The parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
which are not set forth herein or incorporated by reference.      
(m) Amendment; Modification; Waiver. No provision set forth in this Agreement
may be amended, modified or waived unless such amendment, modification or waiver
shall be authorized by the Compensation Committee and shall be agreed to in
writing, signed by Executive and by an officer of the Corporation duly
authorized to do so. No waiver by either party hereto of any breach by the other
party of any condition or provision set forth in this Agreement to be performed
by such other party will be deemed a waiver of a subsequent breach of such
condition or provision, or will be deemed a waiver of a similar or dissimilar
provision or condition at the same time or at any prior or subsequent time.

5



--------------------------------------------------------------------------------



 



    (n) Governing Law. The validity, interpretation, performance and enforcement
of the terms and conditions set forth in this Agreement will be governed by the
laws of the State of Georgia, the state in which the Corporation is
incorporated, without giving effect to the principles of conflicts of law of
that state.

          The Corporation has issued the Shares of Restricted Stock in
accordance with the foregoing terms and conditions and in accordance with the
provisions of the Plan. By signing below, Executive hereby agrees to the
foregoing terms and conditions of the Shares of Restricted Stock.
          IN WITNESS WHEREOF, Executive has set Executive’s hand and seal,
effective as of the date and year set forth above.
                                                            (L.S.)

6